  1 Stephen D. Finestone (125675)
      Jennifer C. Hayes, (197252)
  2   Ryan A. Witthans (301432)
      FINESTONE HAYES LLP
  3   456 Montgomery Street, Floor 20
      San Francisco, CA 94104
  4   Tel. (415) 616-0466
      Fax (415) 398-2820
  5   Email: sfinestone@fhlawllp.com
      Email: jhayes@fhlawllp.com
  6   Email: rwitthans@fhlawllp.com

  7 Attorneys for Douglas E. Wance
  8
                              UNITED STATES BANKRUPTCY COURT
  9
                  NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
 10
 11
      In re                                       CASE NO. 18-31087 (HLB)
 12
                  SEDGWICK, LLP,                  Chapter 11
 13
                                   Debtor.        DOUGLAS E. WANCE’S MOTION FOR
 14                                               ORDER GRANTING CLAIM NUMBER
                                                  77 AS DEEMED TIMELY FILED;
 15                                               MEMORANDUM OF POINTS AND
                                                  AUTHORITIES
 16
                                                  Filed Concurrently with Declaration of Sandor
 17                                               T. Boxer

 18                                               Date: March 21, 2019
                                                  Time: 10:00 a.m.
 19                                               Place: United States Bankruptcy Court
                                                         450 Golden Gate Avenue
 20                                                      Courtroom 19
                                                         San Francisco, California
 21                                                      94102

 22                                               Judge:   Hon. Hannah L. Blumenstiel

 23
 24
 25
 26
 27
 28
      3551171.1
       DOUGLAS E.Doc#
Case: 18-31087    WANCE’S
                      157 MOTION
                           Filed: FOR ORDER GRANTING
                                  02/21/19            CLAIM NUMBER
                                            Entered: 02/21/19       77 AS Page
                                                              09:37:40    DEEMED  TIMELY
                                                                               1 of 6
                            FILED; MEMORANDUM OF POINTS AND AUTHORITIES
  1                                                        I.

  2                                     SUMMARY OF RELIEF SOUGHT

  3               Douglas E. Wance (“Mr. Wance” or “Creditor”) requests that the Court enter an order

  4 deeming as timely filed his proof of claim (Claim No. 77), which was filed nine days after the bar
  5 date due to the excusable neglect of his bankruptcy counsel, Sandor T. Boxer (“Mr. Boxer”), who
  6 failed to properly calendar the deadline. As set forth below, Mr. Wance meets the standard for
  7 excusable neglect. Allowing the late-filed claim will not cause prejudice to the non-moving party,
  8 the length of delay and its potential impact on judicial proceedings was de minimis, the reason for
  9 the delay was the miscalendaring of Mr. Wance’s counsel, and the conduct that led to the late
 10 filing of the claim was due to an innocent mistake, and not bad faith.
 11                                                        II.

 12                                                     FACTS

 13               Mr. Wance was formerly employed by the Debtor, Sedgwick, LLP, as an attorney.

 14 Following his departure from the Debtor in late 2011, he became affiliated with the Buchalter law
 15 firm in Orange County. In 2013, Mr. Wance and the Debtor (among others) were sued in the Los
 16 Angeles County Superior Court for services, rendered in part, while Mr. Wance was employed by
 17 the Debtor. See First Amended Complaint attached as Exhibit A, and the concurrently filed
 18 Declaration of Sandor T. Boxer (“Boxer Declaration”). Trial is currently set for May 2019. To
 19 the extent that the actions of Mr. Wance were within the course and scope of his employment with
 20 Debtor, California law provides him a right of indemnification both for any judgment rendered
 21 against him as well as his costs of defense. See Cal. Labor Code § 2802.
 22               The Plaintiff asserts damages (jointly and severally) against Mr. Wance for his actions

 23 while employed by Debtor currently totaling $3,610,200.96, and Mr. Wance estimates his claim
 24 for indemnification for the costs of defense at $625,000. (Boxer Declaration, Exhibit 1, Claim No.
 25 77, Attachment Page 1).
 26               The deadline established for the filing of proofs of claim in this bankruptcy case was

 27 January 22, 2019. Mr. Wance’s bankruptcy counsel, Mr. Boxer, failed to properly calendar the
 28 deadline due to inadvertence and did not realize his error until January 28, 2019. After
      3551171.1
       DOUGLAS E.Doc#
Case: 18-31087    WANCE’S
                      157 MOTION
                           Filed: FOR ORDER GRANTING
                                  02/21/19            CLAIM NUMBER
                                            Entered: 02/21/19       77 AS Page
                                                              09:37:40    DEEMED  TIMELY
                                                                               2 of 6
                                 FILED; MEMORANDUM OF POINTS AND AUTHORITIES
  1 consultations with Mr. Wance and state court counsel for Mr. Wance, Mr. Wance’s proof of claim
  2 was filed on January 31, 2019 as Claim Number 77, nine days after the January 22, 2019 proof of
  3 claim deadline.
  4                                                         III.

  5                                                    ARGUMENT

  6 A.              Upon a showing of excusable neglect, Mr. Wance is entitled to relief from the late
                    filing of his proof of claim.
  7
  8                 The need for and time to file a proof of claim in a Chapter 11 case is set by Bankruptcy
  9 Rule 3003 and Bankruptcy Local Rule 3003-1. The proof of claim filing deadline in this case was
 10 January 22, 2019. The Supreme Court has held that, because the deadline for the timely filing of a
 11 proof of claim in a Chapter 11 case is set by the Court and not by statute, if the failure to timely
 12 file the proof of claim was caused by excusable neglect, the claim can, upon a showing of cause,
 13 still be deemed timely. Pioneer Inv. Servs. v. Brunswick Assocs. Ltd. P’ship, 507 U. S. 380
 14 (1993).
 15                 In Pioneer, the creditor’s attorney received a notice from the Court of a bar date of August
 16 9, 1989, which was included in the original case commencement notice. The attorney, an
 17 experienced bankruptcy attorney, misapprehended the fact of the bar date having been set and
 18 failed to timely file his client’s claims. On August 23, 1989 (two weeks late), the creditor filed the
 19 proofs of clams along with a motion for the Court to permit the late filing. In the motion, the
 20 attorney asserted that the late filing was caused by a disruption in his law practice arising from
 21 withdrawal from of his prior firm. Id. at 384-5.
 22                 Following two trips through the appellate process, the Supreme Court granted certiorari to
 23 resolve a conflict of the meaning of excusable neglect. Id. at 387.
 24                 Initially, the Supreme Court rejected any notion that the error to be excused need be the
 25 result of circumstances beyond the control of the moving party; concluding that “by empowering
 26 the courts to accept late filings
 27                        where the failure to act was the result of excusable neglect, Rule
                           9006(b)(1), Congress plainly contemplated that the courts would be
 28                        permitted, where appropriate, to accept late filings caused by
        3551171.1
                                                             2
Case:    DOUGLAS E.Doc#
        18-31087    WANCE’S
                        157 MOTION
                              Filed: FOR ORDER GRANTING
                                     02/21/19            CLAIM NUMBER
                                               Entered: 02/21/19       77 AS Page
                                                                 09:37:40    DEEMED  TIMELY
                                                                                  3 of 6
                          FILED; MEMORANDUM OF POINTS AND AUTHORITIES
  1                        inadvertence, mistake or carelessness, as well by intervening
                           circumstances beyond the party’s control.
  2 Id. at 388.
  3                 The Court concluded in discussing what “neglect” is “excusable” as follows:

  4                        Because Congress has provided no other guideposts for determining
                           what sorts of neglect will be considered ‘excusable,’ we conclude
  5                        that the determination is at bottom an equitable one, taking account
                           of all relevant circumstances surrounding the party's omission.
  6                        These include, as the Court of Appeals found, the danger of
                           prejudice to the debtor, the length of the delay and its potential
  7                        impact on judicial proceedings, the reason for the delay, including
                           whether it was within the reasonable control of the movant, and
  8                        whether the movant acted in good faith.

  9 Id. at 395.
 10                 Ultimately, the majority found that the lack of any prejudice to the Debtor or to the judicial

 11 administration of the underlying case and the lack of any bad faith by the creditor overrode any
 12 conclusion that the neglect was other than excusable. Id. at 398-9.
 13                 Collier summarizes the holding in Pioneer as follows:

 14                        [A]fter the passage of the bar date, an extension may be granted
                           upon a showing of cause. Although Rule 3003(c)(3) specifies that
 15                        the time for filing a proof of claim may be extended for cause, the
                           Supreme Court has adopted the excusable neglect standard without
 16                        considering whether Rule 3003(c)(3) provides for a test different
                           from Rule 9006(b). However, as interpreted by the Court,
 17                        application of the excusable neglect standard includes consideration
                           of factors, such as prejudice to the debtor, which some courts had
 18                        previously determined to be beyond the scope of the Rule 9006(b)
                           analysis.
 19
 20 9 Collier on Bankruptcy, p. 3003.03 (2019).
 21                 The factors set forth in Pioneer are commonly stated as: “(1) the danger of prejudice to the

 22 non-moving party, (2) the length of delay and its potential impact on judicial proceedings, (3) the
 23 reason for the delay, including whether it was within the reasonable control of the movant, and (4)
 24 whether the moving party's conduct was in good faith. 507 U.S. at 395.” Pincay v. Andrews, 389
 25 F.3d 853, 855 (9th Cir. 2004), M.D. v. Newport-Mesa Unified Sch. Dist., 840 F.3d 640 (9th Cir.
 26 2016) (decided under Fed. R. Civ. P. 60(b)(1).) These factors support an order permitting Claim
 27 Number 77 to be timely filed.
 28
        3551171.1
                                                              3
Case:    DOUGLAS E.Doc#
        18-31087    WANCE’S
                        157 MOTION
                              Filed: FOR ORDER GRANTING
                                     02/21/19            CLAIM NUMBER
                                               Entered: 02/21/19       77 AS Page
                                                                 09:37:40    DEEMED  TIMELY
                                                                                  4 of 6
                          FILED; MEMORANDUM OF POINTS AND AUTHORITIES
  1 B.       There is no danger of prejudice to the non-moving party.

  2          This proceeding is a liquidating Chapter 11. There is currently nothing pending before the

  3 Court that appears to be dependent on whether Mr. Wance did or did not timely file a claim. To
  4 the contrary, in its latest Status Report the Debtor stated it “does not have a defined time line to
  5 file a plan.” (Dkt. #151, p.2: 12, Second Status Conf. Report, filed February 6, 2019). While
  6 granting the present motion may ultimately lead to a greater amount of creditor claims, and thus a
  7 lesser recovery to other creditors, that possibility does not mitigate against lack of prejudice.
  8 (“Generally speaking, prejudice is not established just because a creditor’s dividend will be
  9 reduced to the amount it would have received if a late action had been timely.” In re Any Mt., Inc.
 10 (2007 Bankr. LEXIS 712, 2007 WL 622198 at *4, (N.D. Cal. 2007) citing Arnold v. Gill, 252 B.
 11 R. 778 (9th Cir. BAP 2000)).
 12 C.       The nine-day delay will have no impact on the judicial proceedings.

 13          The Creditor filed his claim nine days late. This is a liquidating Chapter 11 and the efforts

 14 of the parties have been generally aimed at the recovery of assets. Neither the Debtor nor the
 15 Creditors Committee appear to have yet turned their attention to the propriety of the claims that
 16 have been filed.
 17 D.       The late filing was caused by the error of Creditor’s bankruptcy counsel, an error
             that was within the control of counsel and arose from an inadvertent calendaring
 18          mistake that thereafter precluded timely filing.
 19          The concurrently filed Boxer Declaration sets forth facts confirming that the late filing of
 20 Claim Number 77 was due to excusable neglect. The Declaration states, inter alia:
 21       1.    Mr. Boxer’s law office practice uses a rigorous computerized calendaring system to
 22 record deadlines and provide timely reminders of the deadlines, a system that he has successfully
 23 used and depended upon for decades.
 24          2.      The system depended upon an initial input of the relevant data to bring the
 25 deadlines within the system and thereafter provide timely reminders of the deadlines.
 26        3.      Due to an inadvertent calendaring mistake by Mr. Boxer, the relevant data
 27 regarding the deadline in the present case did not, in fact, get entered into the system.
 28           4.   Mr. Boxer was unaware of the failure to enter the deadline into the calendaring
    3551171.1
                                                      4
       DOUGLAS E.Doc#
Case: 18-31087    WANCE’S
                      157 MOTION
                           Filed: FOR ORDER GRANTING
                                  02/21/19            CLAIM NUMBER
                                            Entered: 02/21/19       77 AS Page
                                                              09:37:40    DEEMED  TIMELY
                                                                               5 of 6
                             FILED; MEMORANDUM OF POINTS AND AUTHORITIES
  1 system until after the deadline had, in fact, passed.
  2                 5.     Once the error of missing the deadline occurred, the Creditor moved promptly to

  3 file his claim, nine days after the bar date.
  4                 These facts clearly meet the showing of sufficient “cause” set forth by Pioneer and Rule

  5 9006(b)(1). By way of comparison, counsel’s calendaring error which led to missing the deadline
  6 to file an amended complaint by six days, was found to be the kind of error within Rule 9006(b)(1)
  7 for which relief should be granted. They Might Be, Inc. v. Carter (In re Carter), 2015 Bankr.
  8 LEXIS 3725 (Bankr. M.D. Fla. 2015) (determining that the danger of prejudice was minimal,
  9 because the delay was brief; also, the delay was due to the innocent miscalendaring of counsel).
 10 E.              The actions leading to the late filing of Claim No. 77 were in good faith.

 11                 There can be no suggestion that the reason for the nine-day delay in the filing of the Proof

 12 of Claim was anything other than the result of an inadvertent calendaring error by counsel. Boxer
 13 Declaration, ¶¶ 1-13.
 14                                                          II.

 15                                                   CONCLUSION

 16                 For all the foregoing reasons, Mr. Wance requests that the Court grant his Motion for

 17 Order Granting Claim Number 77 as Deemed Timely Filed.
 18
 19 DATED: February 21, 2019                          FINESTONE HAYES LLP

 20
 21
 22                                                   By:          Jennifer C. Hayes
 23                                                                       Jennifer C. Hayes
                                                            Attorneys for Douglas E. Wance
 24
 25
 26
 27
 28
        3551171.1
                                                              5
Case:    DOUGLAS E.Doc#
        18-31087    WANCE’S
                        157 MOTION
                              Filed: FOR ORDER GRANTING
                                     02/21/19            CLAIM NUMBER
                                               Entered: 02/21/19       77 AS Page
                                                                 09:37:40    DEEMED  TIMELY
                                                                                  6 of 6
                          FILED; MEMORANDUM OF POINTS AND AUTHORITIES
